Title: To James Madison from Charles Peale Polk, 10 [October] 1800
From: Polk, Charles Peale
To: Madison, James


Dear Sir,
Frederick Town 10th. [October] 1800.
I was honor’d with your Letter of Augt. 5th. at which time much uncertainty rested on the state of political affairs in Maryland. I have now the pleasure of communicating to you that the People of our State will exercsise the right of suffrage in the Choice of Electors in Districts. Altho I cannot give an Official statement of the different polls throughout the State, yet I can Assure you that the Republicans have a majority in the Lower House.
I have also the pleasure to add that, from the best information I have recieved on the subject, Mr. Jefferson will most probably have 7 Votes from this state. By the News Paper of our Town, which accompanies this Letter, you will see the astonishing increase of Republicans in Our County. With Sentiments of the highest esteem and respect, I am, Dear Sir, your Obd Hue Servt.
Charles P. Polk
